Name: Regulation (EU) NoÃ 1218/2012 of the European Parliament and of the Council of 12Ã December 2012 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and amending and supplementing Annex I to Council Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: Asia and Oceania;  international trade;  animal product;  trade;  tariff policy;  agricultural activity;  America
 Date Published: nan

 20.12.2012 EN Official Journal of the European Union L 351/36 REGULATION (EU) No 1218/2012 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2012 concerning the implementation of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and amending and supplementing Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207(2) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Acting in accordance with the ordinary legislative procedure (1), Whereas: (1) Council Regulation (EEC) No 2658/87 (2) established a goods nomenclature (the Combined Nomenclature), and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2012/792/EU of 6 December 2012 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and Brazil pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994, and of the Agreement in the form of an Exchange of Letters between the European Union and Thailand pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions with respect to processed poultry meat provided for in the EU Schedule annexed to GATT 1994 (3) (the Agreements), the Council approved the Agreements on behalf of the Union with a view to closing negotiations initiated pursuant to Article XXVIII of GATT 1994. (3) The Agreements were negotiated on the basis of the Combined Nomenclature codes in force at the time. (4) In the newest version of Annex I to Regulation (EEC) No 2658/87 as laid down in Commission Implementing Regulation (EU) No 1006/2011 (4), the tariff lines 16 023 940 and 16 023 980 have been merged into a new tariff line 16 023 985. The Annex to this Regulation reflects this new situation. (5) The autonomous customs duty rates for the tariff lines covered by the negotiations are currently set at levels below the new conventional duty rates resulting from the modification of concessions pursuant to Article XXVIII of GATT 1994. However, under Regulation (EEC) No 2658/87, the autonomous customs duties apply when they are below the conventional duties. (6) The autonomous rate of duty fixed in the Common Customs Tariff should therefore be increased to the level of the conventional duty. (7) Annex I to Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAVE ADOPTED THIS REGULATION: Article 1 In Regulation (EEC) No 2658/87, Part Two of Annex I (Schedule of Customs Duties) shall be amended with the duties shown in the Annex to this Regulation. The autonomous duties shall be set at the level of the conventional duties. Article 2 In Regulation (EEC) No 2658/87, Annex 7 of Section III of Part Three (WTO tariff quotas to be opened by the Competent Community Authorities) of Annex I shall be amended with the tariff quotas and supplemented with the volumes and duties shown in the Annex to this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force of the Agreements. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 12 December 2012. For the European Parliament The President M. SCHULZ For the Council The President A. D. MAVROYIANNIS (1) Position of the European Parliament of 21 November 2012 (not yet published in the Official Journal) and decision of the Council of 12 December 2012. (2) OJ L 256, 7.9.1987, p. 1. (3) See page 47 of this Official Journal. (4) Commission Implementing Regulation (EU) No 1006/2011 of 27 September 2011 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff (OJ L 282, 28.10.2011, p. 1). ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Part Two Schedule of Customs Duties CN code Description Duty rate (autonomous and conventional) 1602 32 11 Processed chicken meat, uncooked, containing 57 % or more by weight of poultry meat or offal 2 765 EUR/tonne 1602 32 30 Processed chicken meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal 2 765 EUR/tonne 1602 32 90 Processed chicken meat, containing less than 25 % by weight of poultry meat or offal 2 765 EUR/tonne 1602 39 21 Processed duck, geese, guinea fowl meat, uncooked, containing 57 % or more by weight of poultry meat or offal 2 765 EUR/tonne 1602 39 29 Processed duck, geese, guinea fowl meat, cooked, containing 57 % or more by weight of poultry meat or offal 2 765 EUR/tonne 1602 39 85 Processed duck, geese, guinea fowl meat, containing less than 57 % by weight of poultry meat or offal 2 765 EUR/tonne Part Three Tariff Annexes CN code Description Duty rate 1602 32 11 Processed chicken meat, uncooked, containing 57 % or more by weight of poultry meat or offal Open a tariff quota of 16 140 tonnes, of which 15 800 tonnes shall be allocated to Brazil In-quota rate: 630 EUR/tonne 1602 32 30 Processed chicken meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal Open a tariff quota of 79 705 tonnes, of which 62 905 tonnes shall be allocated to Brazil and 14 000 tonnes to Thailand In-quota rate: 10,9 % 1602 32 90 Processed chicken meat, containing less than 25 % by weight of poultry meat or offal Open a tariff quota of 2 865 tonnes, of which 295 tonnes shall be allocated to Brazil and 2 100 tonnes to Thailand In-quota rate: 10,9 % 1602 39 21 Processed duck, geese, guinea fowl meat, uncooked, containing 57 % or more by weight of poultry meat or offal Open a tariff quota of 10 tonnes for Thailand In-quota rate: 630 EUR/tonne 1602 39 29 Processed duck, geese, guinea fowl meat, cooked, containing 57 % or more by weight of poultry meat or offal Open a tariff quota of 13 720 tonnes, of which 13 500 tonnes shall be allocated to Thailand In-quota rate: 10,9 % ex 1602 39 85 Processed duck, geese, guinea fowl meat, containing 25 % or more but less than 57 % by weight of poultry meat or offal Open a tariff quota of 748 tonnes, of which 600 tonnes shall be allocated to Thailand In-quota rate: 10,9 % ex 1602 39 85 Processed duck, geese, guinea fowl meat, containing less than 25 % by weight of poultry meat or offal Open a tariff quota of 725 tonnes, of which 600 tonnes shall be allocated to Thailand In-quota rate: 10,9 % The exact tariff description of the EU WTO Schedule shall apply to all tariff lines and quotas above.